DETAILED ACTION
This is a first action on the merits. Claims 1-20 are pending. Claims dated 01/30/2020 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
Claims 1, 4-5, 8-13, and 17-20 of this application is patentably indistinct from claims 1-3, 6-10, and 15-19 of Application No. 16/777,583. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/777,583 (reference application). 
The co-pending application No. 16/777,583 lacks the additional limitation:
 “including an enclosure and a hinged portion that extends upwards from the enclosure in an open position and folds down in a closed position”

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the co-pending application to incorporate Stephens to include including an enclosure and a hinged portion that extends upwards from the enclosure in an open position and folds down in a closed position, because doing so allows the enclosure to open and close.
This is a provisional nonstatutory double patenting rejection.

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of co-pending Application No. 16/777,583 (reference application). The co-pending application No. 16/777,583 lacks the additional limitation:
 “including an enclosure and a hinged portion that extends upwards from the enclosure in an open position and folds down in a closed position”
However, as shown in the double patenting rejection of claim 1, Stephens teaches “including an enclosure and a hinged portion that extends upwards from the enclosure in an open position and folds down in a closed position”.
This is a provisional nonstatutory double patenting rejection.

Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of co-pending Application No. 16/777,583 (reference application). The co-pending application No. 16/777,583 lacks the additional limitation:
 “including an enclosure and a hinged portion that extends upwards from the enclosure in an open position and folds down in a closed position”
However, as shown in the double patenting rejection of claim 1, Stephens teaches “including an enclosure and a hinged portion that extends upwards from the enclosure in an open position and folds down in a closed position”.
This is a provisional nonstatutory double patenting rejection.

Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of co-pending Application No. 16/777,583 (reference application).  The co-pending application No. 16/777,583 lacks the additional limitation:
 “including an enclosure and a hinged portion that extends upwards from the enclosure in an open position and folds down in a closed position”
However, as shown in the double patenting rejection of claim 1, Stephens teaches “including an enclosure and a hinged portion that extends upwards from the enclosure in an open position and folds down in a closed position”.
This is a provisional nonstatutory double patenting rejection.

Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of co-pending Application No. 16/777,583 (reference application). The co-pending application No. 16/777,583 lacks the additional limitation:
 “including an enclosure and a hinged portion that extends upwards from the enclosure in an open position and folds down in a closed position”
However, as shown in the double patenting rejection of claim 1, Stephens teaches “including an enclosure and a hinged portion that extends upwards from the enclosure in an open position and folds down in a closed position”.
This is a provisional nonstatutory double patenting rejection.

Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of co-pending Application No. 16/777,583 (reference application). The co-pending application No. 16/777,583 lacks the additional limitation:
 “including an enclosure and a hinged portion that extends upwards from the enclosure in an open position and folds down in a closed position”
However, as shown in the double patenting rejection of claim 1, Stephens teaches “including an enclosure and a hinged portion that extends upwards from the enclosure in an open position and folds down in a closed position”.
This is a provisional nonstatutory double patenting rejection.

Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of co-pending Application No. 16/777,583 (reference application). The co-pending application No. 16/777,583 lacks the additional limitation:
 “including an enclosure and a hinged portion that extends upwards from the enclosure in an open position and folds down in a closed position”
However, as shown in the double patenting rejection of claim 1, Stephens teaches “including an enclosure and a hinged portion that extends upwards from the enclosure in an open position and folds down in a closed position”.
This is a provisional nonstatutory double patenting rejection.

Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of co-pending Application No. 16/777,583 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending Application 16/777,583 is a narrower claim than the pending application claim (the entire scope of the reference claim falls within the scope of the examined claim), and therefore claim 10 of the co-pending application No. 16/777,583 anticipates claim 12 of the application being examined. 
This is a provisional nonstatutory double patenting rejection.

Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of co-pending Application No. 16/777,583 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending Application 16/777,583 is a narrower claim than the pending application claim (the entire scope of the reference claim falls within the scope of the examined claim), and therefore claim 10 of the co-pending application No. 16/777,583 anticipates claim 13 of the application being examined. 
This is a provisional nonstatutory double patenting rejection.

Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of co-pending Application No. 16/777,583 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending Application 16/777,583 is a narrower claim than the pending application claim (the entire scope of the reference claim falls within the scope of the examined claim), and therefore claim 15 of the co-pending application No. 16/777,583 anticipates claim 17 of the application being examined. 
This is a provisional nonstatutory double patenting rejection.

Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of co-pending Application No. 16/777,583 (reference application). The co-pending application No. 16/777,583 lacks the additional limitation:
 “including an enclosure and a hinged portion, the hinged portion configured to intercept a target drone in an open position and overly the target drone within the enclosure in a closed position.”
However, Stephens teaches including an enclosure and a hinged portion, the hinged portion configured to intercept a target drone in an open position and overly the target drone within the enclosure in a closed position (Fig. 3 suspension rod 34 and outer segments 35; col 9 ln.16-18 the outer segments 35 may be attached to the central portion of the suspension rod 34 using any number of load-limited release mechanisms such as hinges; see Examiner Note in the rejection of claim 18 under 35 USC § 103).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the co-pending application to incorporate Stephens to include including an enclosure and a hinged portion, the hinged portion configured to intercept a target drone in an open position and overly the target drone within the enclosure in a closed position, because doing so allows the enclosure to open and close.
This is a provisional nonstatutory double patenting rejection.

Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of co-pending Application No. 16/777,583 (reference application). The co-pending application No. 16/777,583 lacks the additional limitation:
 “including an enclosure and a hinged portion, the hinged portion configured to intercept a target drone in an open position and overly the target drone within the enclosure in a closed position.”
However, as shown in the double patenting rejection of claim 18, Stephens teaches “including an enclosure and a hinged portion that extends upwards from the enclosure in an open position and folds down in a closed position”.
This is a provisional nonstatutory double patenting rejection.

Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of co-pending Application No. 16/777,583 (reference application). The co-pending application No. 16/777,583 lacks the additional limitation:
 “including an enclosure and a hinged portion, the hinged portion configured to intercept a target drone in an open position and overly the target drone within the enclosure in a closed position.”
However, as shown in the double patenting rejection of claim 18, Stephens teaches “including an enclosure and a hinged portion that extends upwards from the enclosure in an open position and folds down in a closed position”.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, the prior arts on record do not teach, describe, and/or suggest all the limitations as presented in the claim as a whole – specifically wherein the bottom portion includes netting formed of monofilament nylon and the monofilament nylon strands of a second diameter is less than the first diameter and have a second spacing that is greater than the first spacing.
Regarding claims 6-7, claims 6-7 are also potentially allowable as they are dependent on potentially allowable claim 5 and would contain all the limitations/features of claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8, 10-13, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens et al. (US 11054224 B1), in view Wypyszynski et al. (US 20180105271 A1) and herein after will be referred to as Stephens and Wypyszynski respectively.

Regarding claim 1, Stephens teaches a drone comprising: 
a drone chassis (Fig. 3 UAS 12); 
While Stephens teaches a plurality of propellers (Fig. 3 4 propellers), Stephens does not explicitly teach a plurality of motors attached to the drone chassis and a plurality of propellers coupled to the plurality of motors.
However, Wypyszynski teaches: 
a plurality of motors attached to the drone chassis (Fig. 3 4 motors 202); 
a plurality of propellers coupled to the plurality of motors (Fig. 3 4 propellers supported by [0097] The propulsion elements 202 (e.g. motors with propellers in this embodiment) may be located at the edges of the effector frame 103 as shown in FIG. 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens to incorporate Wypyszynski to include a plurality of motors attached to the drone chassis and a plurality of propellers coupled to the plurality of motors, because doing so provides power for the propellers to operate.
Stephens further teaches a net assembly mounted below the drone chassis (Fig. 1C containment system 16 and containment system 30),
Stephens does not teach a net assembly mounted above the drone chassis.
However, Wypyszynski also teaches a net assembly mounted above the drone chassis (Fig. 1(b) effector 101 is above the drone 102; supported by [0088] This effector 101 is designed to disable, entrap (or capture), and retrieve the threat UAS; and [0101] The effector 101 material may then be strung between the frame arms 401 similar to a mesh screen (“mesh configuration”)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the net assembly as taught by Stephens to incorporate Wypyszynski such that the net assembly is mounted above the drone chassis, because given that there are three possible design choices for the net assembly to be placed on the drone: below, on the sides, or above the drone, it would have been an obvious matter of design choice to use a net assembly placed above the drone chassis, since applicant has not disclosed that the net assembly placed above the drone chassis solves any stated problem or is for any particular purpose, and it appears the invention would perform equally well between the three simple design choices. Examiners interpretation is consistent with Wypyszynski which teaches that the net assembly could be place above or below the drone chassis in various embodiments (Fig. 1(a) shows the net assembly below the drone chassis and Fig. 1(b) shows the net assembly above the drone chassis).
Stephens further teaches:
the net assembly including an enclosure (Fig. 3 signal block enclosure) 
and a hinged portion that extends upwards from the enclosure in an open position and folds down in a closed position (Fig. 3 suspension rod 34 and outer segments 35; col 9 ln.16-18 the outer segments 35 may be attached to the central portion of the suspension rod 34 using any number of load-limited release mechanisms such as hinges; see Examiner Note)
Examiner Note: With the net assembly as taught by Stephens now modified by Wypyszynski to be above the drone, the examiner interprets in Stephens: 
the outer segments 35 attached to the suspension rod 34 via a hinge corresponds to a hinged portion 
the outer segments 35 attached to the suspension rod 34 via a hinge extending upwards when the suspension rod 34 is extends corresponds to the hinged portion extending upwards from the enclosure in an open position
the outer segments 35 attached to the suspension rod 34 via a hinge folding down when the suspension rod 34 retracts corresponds to the hinged portion folding down in a closed position.
The retracting and extending of the rods are shown in Stephens: as rod 34 extends, outer segment 35 also extends as shown in Fig. 1(b). Outer segment also folds down (shown in Fig. 3 35). From this position, as the rod 34 retracts to be back to the shape as shown in Fig. 1(b), the outer segments also move to be aligned horizontal. This is supported by Fig. 1(b) where the rods 34 and 35 are completely retracted, and in Fig. 1(c) where the rods 34 and 35 are extended.

Regarding claim 2, Stephens, as modified, (see rejection of claim 1) teaches the drone of claim 1. 
Stephens also teaches wherein the hinged portion includes netting configured to entangle a target drone (Fig. 1C element capturing device 30; col 7 ln.36-38 The capturing device 30 is preferably in the form of a net for rapidly entangling the rotor blades of the threat UAV 10.).  

Regarding claim 3, Stephens, as modified, teaches the drone of claim 2.
Stephens also teaches further comprising an entanglement net extending across the enclosure (Fig. 1C element capturing device 30 is fully extended from the left side of the enclosure to the right side).

Regarding claim 8, Stephens, as modified, teaches the drone of claim 1.
Stephens also teaches further comprising a quick-release mechanism coupling the net assembly to the drone chassis (col 11 ln.18-27 the adapter plate 50 may be configured to be releasable (whether automatically by weight or using controller) such that the entirety of the containment system 16 is released from the friendly UAV 14 if subjected to too much weight. For example, friendly UAV 14 may be intended to transport an arrested threat UAV 10 as described above. However, if the captured threat UAV 10 ends up being too heavy, adapter plate 50 is configured to be weight releasable based on the maximum load able to be carried by the friendly UAV 14 to avoid damage or destruction of the friendly UAV 14.)

Regarding claim 10, Stephens, as modified, teaches the drone of claim 1, the net assembly and the drone chassis (Stephens Fig. 3 UAS 12).
Stephens, as modified, does not explicitly teach further comprising a dampener coupled to dampen shock or vibration between the net assembly and the drone chassis.
However, Wypyszynski also teaches further comprising a dampener coupled to dampen shock or vibration between the net assembly and the drone chassis ([0111] elastic material may also be used to help dampen the shock created by the interception).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Stephens to incorporate Wypyszynski to include further comprising a dampener coupled to dampen shock or vibration between the net assembly and the drone chassis, because doing so “helps dampen the shock created by the interception” (Wypyszynski [0111]).
In Wypyszynski, examiner corresponds the elastic material as a dampener which is also consistent with the definition provided by the Cambridge Dictionary: Dampener is defined as “a device that reduces vibration (i.e. rubber bands on tennis rackets)” 
Source: https://dictionary.cambridge.org/us/dictionary/english/dampener

Regarding claim 11, Stephens, as modified, teaches the drone of claim 1.
Stephens, as modified, does not explicitly teach further comprising a plurality of elastic elements coupled between the net assembly and the drone chassis.
However, Wypyszynski also teaches further comprising a plurality of elastic elements coupled between the net assembly and the drone chassis ([0111] elastic material may also be used to help dampen the shock created by the interception).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Stephens to incorporate Wypyszynski to include further comprising a plurality of elastic elements coupled between the net assembly and the drone chassis, because doing so “helps dampen the shock created by the interception” (Wypyszynski [0111]).

Regarding claim 12, Stephens teaches a method of intercepting a target drone with a counter-unmanned aerial vehicle (C- UAV) drone comprising (col 4 ln.19-21 a method for defeating a threat unmanned aerial vehicle includes…): 
piloting the C-UAV drone towards the target drone (col 4 ln.21-25 flying a friendly unmanned aerial vehicle in a proximity of the threat unmanned aerial vehicle; arresting the threat unmanned aerial vehicle using a capturing device operatively suspended from the friendly unmanned aerial vehicle); 
In Stephens, Examiner understands that for the friendly UAV to arrest the threat UAV, it flies towards the threat UAV to be within range.
orienting the C-UAV drone to align a net assembly mounted below the C-UAV drone with the target drone while flying towards the target drone (col 4 ln.25-28 positioning the arrested threat unmanned aerial vehicle within a footprint of a signal blocking enclosure operatively connected to the friendly unmanned aerial vehicle); 
Stephens does not teach a net assembly mounted above the drone chassis.
However, Wypyszynski teaches a net assembly mounted above the drone chassis (Fig. 1(b) effector 101 is above the drone 102; supported by [0088] This effector 101 is designed to disable, entrap (or capture), and retrieve the threat UAS; and [0101] The effector 101 material may then be strung between the frame arms 401 similar to a mesh screen (“mesh configuration”)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the net assembly as taught by Stephens to incorporate Wypyszynski such that the net assembly is mounted above the drone chassis, because given that there are three possible design choices for the net assembly to be placed on the drone: below, on the sides, or above the drone, it would have been an obvious matter of design choice to use a net assembly placed above the drone chassis, since applicant has not disclosed that the net assembly placed above the drone chassis solves any stated problem or is for any particular purpose, and it appears the invention would perform equally well between the three simple design choices. Examiners interpretation is consistent with Wypyszynski which teaches that the net assembly could be place above or below the drone chassis in various embodiments (Fig. 1(a) shows the net assembly below the drone chassis and Fig. 1(b) shows the net assembly above the drone chassis).
Stephens also teaches:
and intercepting the target drone with the net assembly including moving a hinged portion of the net assembly from an open position extending upwards from the net assembly to a closed position overlying the target drone (col 4 ln.28-31 enclosing the arrested threat unmanned aerial vehicle within the signal blocking enclosure for preventing communication to or from the arrested unmanned aerial vehicle from a threat unmanned aerial vehicle system; see Examiner Note).  
Examiner Note: With the net assembly as taught by Stephens now modified by Wypyszynski to be above the drone, the examiner interprets in Stephens: 
the outer segments 35 attached to the suspension rod 34 via a hinge corresponds to a hinged portion 
the outer segments 35 attached to the suspension rod 34 via a hinge extending upwards when the suspension rod 34 is extends corresponds to the hinged portion extending upwards from the enclosure in an open position
the outer segments 35 attached to the suspension rod 34 via a hinge folding down when the suspension rod 34 retracts corresponds to the hinged portion folding down in a closed position.
The retracting and extending of the rods are shown in Stephens: as rod 34 extends, outer segment 35 also extends as shown in Fig. 1(b). Outer segment also folds down (shown in Fig. 3 35). From this position, as the rod 34 retracts to be back to the shape as shown in Fig. 1(b), the outer segments also move to be aligned horizontal. This is supported by Fig. 1(b) where the rods 34 and 35 are completely retracted, and in Fig. 1(c) where the rods 34 and 35 are extended.

Regarding claim 13, Stephens, as modified (see rejection of claim 12), teaches the method of claim 12 further comprising: detecting interception of the target drone (see Examiner Note); 
Examiner Note: In Stephens, examiner interprets the condition of the friendly UAV’s outer segements hinging/breaking when the threat UAV is captured, to be the condition of detecting when the threat drone is intercepted (Stephens col 9 ln.19-27 For purposes of the present disclosure, the term “break” or “breaking” with respect to the peripheral portions or outer segments 35 of suspension rod refers to any bending, breaking, hinging, etc. of the peripheral portions or outer segments 35 in a manner that reduces the length of the suspension rod 34 such that the rod 34 is intended to fit within the horizontal footprint of the signal blocking enclosure 18 after previously having been extended beyond the horizontal footprint; Stephens col. 9 ln.33-35 the outer segments 35 of suspension rod may also be configured to break based on the weight of the threat UAV 10 that is captured in the capturing device 30)
Stephens, as modified, does not explicitly teach determining information regarding the target drone; and modifying flying parameters of the C-UAV drone according to the information regarding the target drone.
However, Wypyszynski teaches determining information regarding the target drone ([0118] This measurement may also be accomplished with the radar 801 and LIDAR sensors 802. The onboard guidance system/pods 805 can be housed with the energy storage devices 203. The radar 801, LIDAR sensors 802, cameras, distance sensors, and acoustic or ultrasonic sensors used for guidance, target tracking, and/or obstacle guidance may be collectively referred to herein as “object sensing devices”); 
and modifying flying parameters of the C-UAV drone according to the information regarding the target drone ([0119] During the intercept process, the outer loop continuously monitors the closure rate between the interceptor and threat UAS. If the outer loop determines that the interceptor is no longer closing on the threat UAS or that the interceptor has missed as indicated by a negative rate of closure, the outer loop will regain control and reposition for subsequent attempts at intercepting the threat.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Stephens to incorporate Wypyszynski to include determining information regarding the target drone, because doing so allows “the line of site to the threat UAS to be calculated with high accuracy” (Wypyszynski [0118]).
 It also would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Stephens to incorporate Wypyszynski to include modifying flying parameters of the C-UAV drone according to the information regarding the target drone, because doing so allows the UAV to “reposition for subsequent attempts at intercepting the threat” (Wypyszynski [0119]).

Regarding claim 15, Stephens, as modified, teaches the method of claim 12.
Stephens also teaches wherein the hinged portion is configured to move from the open position to the closed position using at least one of: weight of the target drone and a latched spring that is unlatched by collision of the target drone and the hinged portion (col 9 ln.19-27 For purposes of the present disclosure, the term “break” or “breaking” with respect to the peripheral portions or outer segments 35 of suspension rod refers to any bending, breaking, hinging, etc. of the peripheral portions or outer segments 35 in a manner that reduces the length of the suspension rod 34 such that the rod 34 is intended to fit within the horizontal footprint of the signal blocking enclosure 18 after previously having been extended beyond the horizontal footprint; col. 9 ln.33-35 the outer segments 35 of suspension rod may also be configured to break based on the weight of the threat UAV 10 that is captured in the capturing device 30)

Regarding claim 16, Stephens, as modified, teaches the method of claim 12.
Stephen also teaches wherein intercepting the target drone includes entangling propellers of the target drone in an entanglement net of the hinged portion (Fig. 1C element capturing device 30; col 7 ln.36-38 The capturing device 30 is preferably in the form of a net for rapidly entangling the rotor blades of the threat UAV 10).

Regarding claim 18, Stephen teaches a Counter-Unmanned Aerial Vehicle (C-UAV) quadcopter comprising: 
a quadcopter chassis (Fig. 3 UAS 12); 
While Stephens teaches a first propeller, a second propeller, a third propeller, and a fourth propeller (Fig. 3 4 propellers), Stephens does not explicitly teach a first motor, a second motor, a third motor, and a fourth motor attached to the quadcopter chassis and a first propeller, a second propeller, a third propeller, and a fourth propeller coupled to the respective first, second, third, and fourth motors.
However, Wypyszynski teaches: 
a first motor, a second motor, a third motor, and a fourth motor attached to the quadcopter chassis (Fig. 3 4 motors 202); 
a first propeller, a second propeller, a third propeller, and a fourth propeller coupled to the respective first, second, third, and fourth motors (Fig. 3 4 propellers supported by [0097] The propulsion elements 202 (e.g. motors with propellers in this embodiment) may be located at the edges of the effector frame 103 as shown in FIG. 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens to incorporate Wypyszynski to include a first motor, a second motor, a third motor, and a fourth motor attached to the quadcopter chassis and a first propeller, a second propeller, a third propeller, and a fourth propeller coupled to the respective first, second, third, and fourth motors, because doing so provides power for the propellers to operate.
Stephens further teaches:
and a net assembly mounted to the quadcopter chassis by a quick-release mechanism (col 11 ln.18-27 the adapter plate 50 may be configured to be releasable (whether automatically by weight or using controller) such that the entirety of the containment system 16 is released from the friendly UAV 14 if subjected to too much weight. For example, friendly UAV 14 may be intended to transport an arrested threat UAV 10 as described above. However, if the captured threat UAV 10 ends up being too heavy, adapter plate 50 is configured to be weight releasable based on the maximum load able to be carried by the friendly UAV 14 to avoid damage or destruction of the friendly UAV 14), 
the net assembly extending below the first, second, third, and fourth propellers (Fig. 1C containment system 16 and containment system 30), 
Stephens does not teach the net assembly extending above the first, second, third, and fourth propellers.
However, Wypyszynski also teaches the net assembly extending above the first, second, third, and fourth propellers (Fig. 1(b) effector 101 is above the drone 102 and its 4 propellers; supported by [0088] This effector 101 is designed to disable, entrap (or capture), and retrieve the threat UAS; and [0101] The effector 101 material may then be strung between the frame arms 401 similar to a mesh screen (“mesh configuration”)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the net assembly as taught by Stephens to incorporate Wypyszynski such that the net assembly extends above the first, second, third, and fourth propellers, because given that there are three possible design choices for the net assembly to be placed on the drone: below, on the sides, or above the drone, it would have been an obvious matter of design choice to use a net assembly placed above the first, second, third, and fourth propellers, since applicant has not disclosed that the net assembly placed above the first, second, third, and fourth propellers solves any stated problem or is for any particular purpose, and it appears the invention would perform equally well between the three simple design choices. Examiners interpretation is consistent with Wypyszynski which teaches that the net assembly could be place above or below the first, second, third, and fourth propellers in various embodiments (Fig. 1(a) shows the net assembly below the first, second, third, and fourth propellers and Fig. 1(b) shows the net assembly above the first, second, third, and fourth propellers).
Stephens also teaches:
the net assembly including an enclosure (Fig. 3 signal block enclosure) 
and a hinged portion, the hinged portion configured to intercept a target drone in an open position and overly the target drone within the enclosure in a closed position (Fig. 3 suspension rod 34 and outer segments 35; col 9 ln.16-18 the outer segments 35 may be attached to the central portion of the suspension rod 34 using any number of load-limited release mechanisms such as hinges; see Examiner Note)
Examiner Note: With the net assembly as taught by Stephens now modified by Wypyszynski to be above the drone, the examiner interprets in Stephens: 
the outer segments 35 attached to the suspension rod 34 via a hinge corresponds to a hinged portion 
the outer segments 35 attached to the suspension rod 34 via a hinge extending upwards when the suspension rod 34 is extends corresponds to the hinged portion extending upwards from the enclosure in an open position
the outer segments 35 attached to the suspension rod 34 via a hinge folding down when the suspension rod 34 retracts corresponds to the hinged portion folding down in a closed position.
The retracting and extending of the rods are shown in Stephens: as rod 34 extends, outer segment 35 also extends as shown in Fig. 1(b). Outer segment also folds down (shown in Fig. 3 35). From this position, as the rod 34 retracts to be back to the shape as shown in Fig. 1(b), the outer segments also move to be aligned horizontal. This is supported by Fig. 1(b) where the rods 34 and 35 are completely retracted, and in Fig. 1(c) where the rods 34 and 35 are extended.

Regarding claim 19, Stephens, as modified (see rejection of claim 18) teaches the C-UAV quadcopter of claim 18.
Stephens, as modified, does not explicitly teach further comprising: a plurality of strain gauges or optical sensors attached to components of the net assembly to detect presence of the target drone in the net assembly; and one or more cameras mounted to the net assembly for First Person View (FPV) operation of the C-UAV quadcopter for intercepting the target drone.
However, Wypyszynski teaches further comprising: optical sensors attached to components of the net assembly to detect presence of the target drone in the net assembly; and one or more cameras mounted to the net assembly for First Person View (FPV) operation of the C-UAV quadcopter for intercepting the target drone ([0118] This measurement may also be accomplished with the radar 801 and LIDAR sensors 802. The onboard guidance system/pods 805 can be housed with the energy storage devices 203. The radar 801, LIDAR sensors 802, cameras, distance sensors, and acoustic or ultrasonic sensors used for guidance, target tracking, and/or obstacle guidance may be collectively referred to herein as “object sensing devices”); 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Stephens to incorporate Wypyszynski to include further comprising: optical sensors attached to components of the net assembly to detect presence of the target drone in the net assembly; and one or more cameras mounted to the net assembly for First Person View (FPV) operation of the C-UAV quadcopter for intercepting the target drone, because doing so allows “the line of site to the threat UAS to be calculated with high accuracy” (Wypyszynski [0118]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stephens, in view Wypyszynski, in further view of Ivans et al. (US 20200290737 A1) and herein after will be referred to as Ivans respectively.


Regarding claim 4, Stephens, as modified, teaches the drone of claim 1. 
Stephens, as modified, does not explicitly teach wherein the enclosure includes a bottom portion, a first side portion, a second side portion, a front portion, and a back portion each having enclosure netting attached to frame members.  
However, Ivans teaches wherein the enclosure includes a bottom portion, a first side portion, a second side portion, a front portion, and a back portion each having enclosure netting attached to frame members (Fig. 1B capture net 28 fully wraps around the bottom portion, a first side portion, a second side portion, a front portion, and a back portion each having mesh bag 24 attached to airframe 12).
In Ivans, the capture net 28 corresponds to the enclosure, each side of the capture net 28 corresponds to each side portion, the mesh bag 24 corresponds to the enclosure netting, and the airframe 12 corresponds to the frame members. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the circular enclosure having netting attached to the frame members as taught by modified Stephens with the polygonal enclosure as taught by Ivan wherein the enclosure includes a bottom portion, a first side portion, a second side portion, a front portion, and a back portion each having enclosure netting attached to frame members, because it has been held that the substitution of one known element for another would have been obvious if the substitution yielded predictable results to one of ordinary skill in the art at the time of the invention. In this case, the substitution of an polygonal enclosure that includes a bottom portion, a first side portion, a second side portion, a front portion, and a back portion each having enclosure netting attached to frame members for a circular enclosure having netting attached to the frame members would have had the predictable result of performing the capturing of the threat UAV.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens, in view Wypyszynski, in further view of Yamada et al. (US 20200331607 A1) and herein after will be referred to as Yamada respectively.

Regarding claim 9, Stephens, as modified, teaches the drone of claim 1 and the one or more frame members of a frame of the net assembly (Stephens Fig. 3 suspension rod 34 and outer segments 35)
Stephens, as modified, does not explicitly teach further comprising one or more strain gauges attached to one or more frame members of a frame of the net assembly to measure strain of the one or more frame members.  
However, Yamada teaches further comprising one or more strain gauges attached to one or more frame members of a frame to measure strain of the one or more frame members ([0097] the damage detection sensor is, for example, a strain sensor provided at chassis 291 for detecting a strain of chassis 291).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more frame members of the frame of the net assembly on the drone as taught by modified Stephens to incorporate Yamada to include one or more strain gauges attached to those one or more frame members, because doing so detects damage to the UAV by “detecting the strain of the chassis” (Yamada [0097]).

Regarding claim 17, Stephens, as modified, teaches the method of claim 12.
Stephens, as modified does not explicitly teach wherein the net assembly includes one or more: strain gauges, cameras, and optical sensors.  
However, Wypyszynski teaches wherein the net assembly includes one or more: 0118] This measurement may also be accomplished with the radar 801 and LIDAR sensors 802. The onboard guidance system/pods 805 can be housed with the energy storage devices 203. The radar 801, LIDAR sensors 802, cameras, distance sensors, and acoustic or ultrasonic sensors used for guidance, target tracking, and/or obstacle guidance may be collectively referred to herein as “object sensing devices”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Stephens to incorporate Wypyszynski to include wherein the net assembly includes one or more: cameras and optical sensors, because doing so allows “the line of site to the threat UAS to be calculated with high accuracy” (Wypyszynski [0118]).
Stephens, as modified, does not explicitly teach the net assembly including one or more strain gauges.
However, Yamada teaches the net assembly including one or more strain gauges ([0097] the damage detection sensor is, for example, a strain sensor provided at chassis 291 for detecting a strain of chassis 291; [0043] Holding device 28 of retrieval drone 30 is a device for holding drone 20. A means for holding an object or drone 20 includes a net).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more frame members of the frame of the net assembly on the drone as taught by modified Stephens to incorporate Yamada to include wherein the net assembly includes one or more: strain gauges, because doing so detects damage to the UAV by “detecting the strain of the chassis” (Yamada [0097]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stephens, in view Wypyszynski, in further view of Toner et al. (US 20200398986 A1) and herein after will be referred to as Toner respectively.

Regarding claim 14, Stephens, as modified, teaches the method of claim 12.
Stephens also teaches wherein the hinged portion is Fig. 3 suspension rod 34 and outer segments 35; col 9 ln.16-18 the outer segments 35 may be attached to the central portion of the suspension rod 34 using any number of load-limited release mechanisms such as hinges; see Examiner Note)
Examiner Note: In Stephens, examiner interprets the condition of the friendly UAV’s outer segements hinging/breaking when the threat UAV is captured, to be the condition of detecting when the threat drone is intercepted (Stephens col 9 ln.19-27 For purposes of the present disclosure, the term “break” or “breaking” with respect to the peripheral portions or outer segments 35 of suspension rod refers to any bending, breaking, hinging, etc. of the peripheral portions or outer segments 35 in a manner that reduces the length of the suspension rod 34 such that the rod 34 is intended to fit within the horizontal footprint of the signal blocking enclosure 18 after previously having been extended beyond the horizontal footprint; Stephens col. 9 ln.33-35 the outer segments 35 of suspension rod may also be configured to break based on the weight of the threat UAV 10 that is captured in the capturing device 30)
Examiner Note: With the net assembly as taught by Stephens now modified by Wypyszynski to be above the drone, the examiner interprets in Stephens: 
the outer segments 35 attached to the suspension rod 34 via a hinge corresponds to a hinged portion 
the outer segments 35 attached to the suspension rod 34 via a hinge extending upwards when the suspension rod 34 is extends corresponds to the hinged portion extending upwards from the enclosure in an open position
the outer segments 35 attached to the suspension rod 34 via a hinge folding down when the suspension rod 34 retracts corresponds to the hinged portion folding down in a closed position.
The retracting and extending of the rods are shown in Stephens: as rod 34 extends, outer segment 35 also extends as shown in Fig. 1(b). Outer segment also folds down (shown in Fig. 3 35). From this position, as the rod 34 retracts to be back to the shape as shown in Fig. 1(b), the outer segments also move to be aligned horizontal. This is supported by Fig. 1(b) where the rods 34 and 35 are completely retracted, and in Fig. 1(c) where the rods 34 and 35 are extended.
Stephens, as modified, does not explicitly teach the hinged portion is coupled to an actuator.
However, Toner teaches a platform with a hinged portion that is coupled to an actuator ([0046] …hinge 208 (or to an actuator coupled to the hinge 208) to rotate the cover member 206 open or closed…)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the hinged portion as taught by modified Stephen to incorporate Toner to include a hinged portion that is coupled to an actuator, because doing so allows the hinged portion to be more precisely controlled.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stephens, in view Wypyszynski, in further view of Aalund et al. (US 10124893 B1) and herein after will be referred to as Aalund respectively.

Regarding claim 20, Stephens, as modified, teaches the C-UAV quadcopter of claim 19.
Stephens, as modified does not explicitly teach further comprising control circuits configured to receive outputs of the plurality of strain gauges and outputs of the one or more cameras and to adjust flying parameters of the C-UAV quadcopter in response to the outputs.
However, Wypyszynski teaches further comprising control circuits configured to receive 0123] Intercept processor; [0118] The onboard guidance system/pods 805 on each side of the effector frame 103 may contain distance sensor(s) and/or camera, or other guidance systems to assist in intercept. [0119] During the intercept process, the outer loop continuously monitors the closure rate between the interceptor and threat UAS. If the outer loop determines that the interceptor is no longer closing on the threat UAS or that the interceptor has missed as indicated by a negative rate of closure, the outer loop will regain control and reposition for subsequent attempts at intercepting the threat).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more frame members of the frame of the net assembly on the drone as taught by modified Stephens to incorporate Wypyszynski to include further comprising control circuits configured to receive outputs of the plurality of strain gauges and outputs of the one or more cameras and to adjust flying parameters of the C-UAV quadcopter in response to the outputs, because doing so allows the UAV to use the sensor data and “reposition for subsequent attempts at intercepting the threat” (Wypyszynski [0119]).
Stephens, as modified, does not explicitly teach further comprising control circuits configured to receive outputs of the plurality of strain gauges.
However, Aalund teaches further comprising control circuits configured to receive outputs of the plurality of strain gauges (col 8 ln.46-48 the sensor system 201 may include accelerometer(s), gyroscope(s), thermostat(s), vibration sensor(s), stress gauge(s), strain gauge(s); Fig. 1 onboard prognostics module 103; col 2 ln.42-47 As the UAV performs operations during a stage of the mission plan, sensor data may be collected by sensors identified as being associated with subsystem(s) used to perform those operations…including sensors configured to collect data related to strain…).
Examiner understands for the sensor data to be collected by the UAV, the processor (control circuits) of the UAV must receive the data.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Stephens to incorporate Aalund to include further comprising control circuits configured to receive outputs of the plurality of strain gauges, because doing so allows the UAV to determine chassis damage by measuring strain.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,155,587: Tang discloses a net that could be projected and sprung upward to entangle object above the UAV (col. 4 ln.20-33)
US 2012/0187243: Goldie discloses figures with UAVs and a netting configuration
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661